Citation Nr: 0513435	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-29 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), which is currently rated as 50 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had qualifying active service from February 1968 
to November 1968.             
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      



FINDINGS OF FACT

There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's current PTSD is productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.      



CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 50 percent 
for his service-connected PTSD.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in July 2002; a Statement of the Case issued 
in November 2002; a Supplemental Statement of the Case issued 
in September 2003; as well as a May 2002 letter by the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its May 2002 letter 
of the respective duties of the VA and of the veteran in 
obtaining that evidence.  This letter was provided to a 
veteran before the RO denied his claim in July 2002.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
the Supplemental Statement of the Case, and the notification 
letter provided by the RO specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
veteran was afforded a VA compensation examination in June 
2003, which appears adequate for rating purposes.  And the RO 
obtained relevant private medical records.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Discussion

The veteran claims entitlement to an evaluation in excess of 
50 percent for his service-connected PTSD.  

	Relevant Laws and Regulations   

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

Diagnostic Code (DC) 9411 addresses PTSD.  A 50 percent 
rating is warranted under DC 9411 for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

PTSD is 70 percent disabling under DC 9411, where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

	Background

The record shows that the veteran served in Vietnam for four 
months in 1968.   He was awarded the Combat Infantry Badge 
and a Purple Heart.  VA granted service connection for the 
veteran's PTSD in June 1996 at 50 percent disabling.  

During an informal conference held in March 2003, the veteran 
claimed entitlement to an increased rating because of his 
inability to maintain employment.  He stated that he has not 
worked since 1989, at which time he was terminated as a truck 
driver for stealing.  He stated that he has difficulty 
cooperating with fellow employees, and has difficulty working 
around large crowds.  The veteran's son spoke at the 
conference as well.  The son maintained that the veteran 
could not cope with the stress of a job, and would likely not 
deal well with pressure from supervisors or co-workers.  

At his conference, the veteran stated that he thought of 
suicide but did not consider such action out of concern for 
his family.  He also reported nightmares, and that he sits on 
watch at night because "charlie was out there."  The 
veteran described his social isolation, and his difficulty 
maintaining relationships.  For example, he stated that he 
had been married five times to four separate women.  

The veteran has undergone PTSD counseling with VA.  In a 
treatment summary dated in February 2002, an examiner 
observed hypervigilance, high anxiety, severe depression, 
attentional difficulties, feelings of confinement, social 
withdrawal and isolation, nightmares, intermittent paranoia 
and dysregulation.  The examiner reported that the veteran 
experienced survivor's guilt, perceptual distortion, and 
cognitive disarray.  This examiner stated that the veteran's 
"PTSD has been very damaging to his personal and work 
life."  This examiner closed the summary by stating that the 
veteran's disorder was chronic, recurrent, and would likely 
worsen during periods of stress.    

The severity of these symptoms was reinforced in an August 
2002 letter to the RO from a VA staff psychiatrist and a VA 
clinical social worker.  The letter stated that the veteran 
experiences PTSD in three major categories - re-experiencing 
traumas, avoidance and numbing, and heightened arousal 
manifested by hypervigilance and anger.  After stating that 
they had reviewed progress notes of several therapists who 
had treated the veteran, these examiners stated that the 
veteran's PTSD will affect his work performance because, 
among other reasons, the veteran's disturbed sleep causes a 
lack of alertness that would affect working situations.  In 
closing, these examiners stated that the veteran is impaired 
in many areas of his life and should not be working.  

These findings were reinforced in an October 2003 treatment 
note that pointed to the chronic nature of the veteran's 
disorder which will continue to frustrate the veteran's 
efforts to achieve normalcy outside of the hospital setting.  
The veteran also underwent a June 2003 VA compensation 
examination.  This examiner noted that the veteran had a 
girlfriend, lived with his sister and her family, and was 
close to his children.    

The veteran reported to this examiner that he experiences 
depression for periods lasting three weeks at a time, but he 
denied having suicidal thoughts, hallucinations, or 
delusions.  Moreover, the examiner noted that the veteran was 
gregarious during the interview.  

Ultimately this examiner diagnosed the veteran with 
Antisocial Personality Disorder traits.  As support, the 
examiner noted the veteran's need to dominate settings 
(including their interview), his narcissistic personality, 
his tendency to overreact to situations that threaten his 
self image as a tough and strong person, and his lack of 
remorse for his past crimes (reportedly, 24 felony 
convictions and five prison terms).  

The examiner also stated that the record lacked evidence of a 
consistent pattern of PTSD symptoms or of a constellation of 
PTSD symptoms.  The examiner stated that the veteran 
experiences episodes wherein he slumps in a chair 
unconsciously and then awakens incoherently.  But the 
examiner stated that these episodes are not PTSD symptoms.  
In fact, the examiner ordered an MRI to investigate the 
etiology of these episodes.  Moreover, the examiner found 
some of the veteran's claims to PTSD symptoms as not 
credible.  The examiner noted, for example, that the 
veteran's lack of sleep is not due to nightmares, but due to 
the veteran's habit of staying up late at night playing 
computer games.  And the examiner stated that the veteran is 
angry with VA because VA has questioned the veteran's 
psychiatric disability.  The examiner observed that "[t]his 
theme of becoming angry and defensive when his PTSD status is 
questioned is more indicative of a personality disorder than 
a PTSD victim who generally wishes they did not have to deal 
with fears and anxiety."
    
Two separate treatment notes reinforce this examiner's 
findings.  In a June 2002 treatment note by a staff 
psychiatrist, the veteran was described as alert, casually 
dressed, well groomed, cooperative, with good eye contact and 
fluent and spontaneous speech, and, though with restricted 
range of affect, absent of suicidal ideation.  Then, in a 
June 2003 treatment note, the therapist noted the veteran's 
emotional withdrawal but also observed the veteran engaging 
in humor with fellow residents.  

	Analysis

After careful analysis, the Board finds that, on the question 
of whether the veteran's PTSD warrants a disability 
evaluation of 70 percent, there is an approximate balance of 
positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On the one hand, the June 2003 examiner attributed most of 
the veteran's difficulties to his physical and personality 
disorders.  She stated that, after a thorough evaluation, the 
veteran's personality disorder, and not his PTSD symptoms, 
lay at the core of his social and occupational impairment.  
Of particular importance, this examiner found the veteran's 
oppositional personality, sensitivity to criticism, need for 
dominance, lack of remorse, and poor physical health - all 
problems unrelated to PTSD - the main hurdles in his life.  
The Board finds significant, moreover, the fact that the RO 
specifically tasked this examiner to determine the state of 
the veteran's disorder for compensation purposes.
  
The record also shows that, though the veteran manifests 
depression, avoidance, anger, and sleep difficulties, he 
generally functions well, behaves well, and interrelates with 
others verbally and nonverbally in a constructive and 
productive manner.  For example, he has cohesive and 
supportive relations with his sister and her family, with his 
girlfriend, and with his family.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

On the other hand, a physician and social worker who treated 
the veteran stated that the veteran should not be employed.  
In fact, the record indicates that the veteran has not worked 
since 1989.  The Rating Schedule is based as far as practical 
on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The criteria that underlay the 70 
percent evaluation under DC 9411 emphasize deficiency in 
areas such as work.  Given this authority, the negative 
evidence of the veteran's employability is central to our 
decision making on this matter.  And this evidence supports 
the assignment of a 70 percent evaluation.      

In determining the veteran's entitlement to a 70 percent 
rating the Board also looked closely at two additional 
matters.  First, the June 2003 examiner admitted that she did 
not review the claims file prior to rendering her assessment 
of the veteran's PTSD.  The Board finds this significant 
because, as the two examiners noted in the August 2002 letter 
stating that the veteran should not be employed, several 
therapists throughout the claims file detail the severity of 
the veteran's PTSD.  Second, four months following the June 
2003 examiner's findings, another VA therapist stated in an 
October 2003 psychotherapy summary that "it is clear that 
[the veteran's] symptoms related to PTSD are chronic, may 
recur and are likely to continue to interfere with his 
attempts to make a satisfactory adjustment outside of the 
hospital setting."  

In sum, the Board finds the evidence of record in relative 
equipoise as to whether a 70 percent rating is appropriate.  
Given this conflict, the Board finds that this is an 
appropriate case in which to invoke VA's doctrine of 
reasonable doubt.  The Board thereby grants the veteran the 
benefit of the doubt surrounding his claim to a 70 percent 
evaluation for his service-connected PTSD.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

As for the assignment of a 100 percent evaluation here, the 
Board finds that the evidence of record preponderates against 
such a grant.  Though the veteran's PTSD symptoms are severe, 
the evidence of record indicates that the veteran has the 
current capacity to engage in the process of coping with his 
PTSD.  The record does not show the total occupational and 
social impairment necessary for a 100 percent rating.  
Rather, the record shows that the veteran is capable of 
establishing and maintaining relationships.   And the 
evidence does not show the veteran as suicidal, violent, 
unkempt, disoriented spatially, behaviorally inappropriate, 
grossly impaired in his thinking and communication skills, 
persistently delusional or hallucinating, or experiencing 
severe memory loss of such matters as his own name or the 
names of close relatives.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Finally, a higher rating is not warranted under 38 C.F.R. § 
3.321 as the Board cannot conclude that the disability 
picture as to the veteran's PTSD by itself is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment capacity, as to prevent the use of the regular 
rating criteria.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 70 percent evaluation for the veteran's 
PTSD is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


